         Case 1:18-cr-00601-PGG Document 404 Filed 12/14/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

              -against-                                                ORDER

ARGEMIRO ZAPATA-CASTRO,                                         (S1) 18 Cr. 601 (PGG)
                 Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

                The conference currently scheduled to take place on December 18, 2020 will now

take place on January 20, 2021 at 1:00 p.m. The conference will proceed by telephone.

                The parties are directed to dial 888-363-4749 to participate, and to enter the

access code 6212642. The press and public may obtain access to the conference by dialing the

same number and using the same access code. The parties should call in at the scheduled time

and wait on the line for their case to be called. At that time, the Court will un-mute the parties’

lines. Two days before both the conference, the parties must email

Michael_Ruocco@nysd.uscourts.gov and GardepheNYSDChambers@nysd.uscourts.gov with

the phone numbers that the parties will be using to dial into the proceeding so that the Court

knows which numbers to un-mute. The email should include the case name and case number in

the subject line.

Dated: New York, New York
       December 14, 2020
